Title: To Benjamin Franklin from La Rochefoucauld, [3 February? 1777]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


This note, unlike the Duke’s others to Franklin at the time, carries a sense of urgency; but the reason is not immediately clear. He encloses what he considers an important letter, which he wants kept secret; some of the news in it Franklin has doubtless heard already at Versailles. Du Coudray, under an alias, is somewhere in the offing. These subjects seem unconnected. But we believe that a plausible assumption ties them together, and at the same time indicates a probable date. The assumption is that the missing enclosure and the note itself are about Du Coudray, and are the outgrowth of what had recently been happening to that harassed officer.
He was unsure, as he had reason to be, of his reception in the United States. As soon as he learned of Franklin’s arrival in France, he became eager to obtain from him a letter of recommendation to Congress; this was one of his motives, rumor had it, for ordering the Amphitrite back to Lorient. He set out from there for Paris, where he saw the commissioners but, as later developments prove, did not obtain the letter he wanted. When he returned to Lorient ready to board his ship, he was stopped by an order to rejoin his regiment; the Amphitrite sailed without him. He decided to defy the order, and on the 26th went to Paimboeuf in hope of boarding the Mercure; again he was stopped, this time by Jonathan Williams.
Du Coudray’s situation was critical, for unless he could leave France he was in danger of arrest for disobeying orders. He took off again for Paris, now under an alias, and arrived there on January 31. His main purpose was to secure passage and a change in orders that would permit him to sail. In his need for help he apparently turned to the ministry of war, but he also needed support from the American commissioners. Deane refused to have anything to do with him. He had two possible channels for an appeal to Franklin, through La Rochefoucauld and the chevalier de Chastellux.
Our assumption, which comes out of this background, is that some one, perhaps the chevalier or perhaps even Du Coudray himself, wrote to explain the predicament to the Duke, who responded by forwarding the letter with this covering note. In that case he did so on Monday, February 3, and the reason for his urgency is clear; he was ignorant of Du Coudray’s whereabouts but aware that time was running out; the defiance of orders, he conjectured, was already known at Versailles. His concern is understandable, and also consonant with what he did a few days later, when he and Chastellux interceded with Franklin and Deane and persuaded them, against the latter’s better judgment, to give Du Coudray the letter of recommendation that he wanted. Hence our assumption, although unprovable, fits the known facts.
 
Ce Lundi matin [February 3?, 1777.]
J’ai reçu ce matin la lettre ci jointe dont j’ai crû, Monsieur, qu’il seroit bon que vous fussiez instruit, quoique vous aiez pû apprendre à Versailles une partie de son contenu. Si j’avois sû votre adresse à Versailles, je vous l’aurois envoiée tout de suite; je la remets avec la mienne à un de vos Messieurs qui veut bien me promettre de vous la donner, si vous revenez ce soir, ou de vous la faire tenir, si vous ne revenez pas. Je vous prierai de ne la communiquer à personne, et de me la rendre à votre retour. Si j’apprens quelques nouvelles de M. du Coudrai, M. le Blond, j’aurai l’honneur de vous les transmettre tout de suite. Recevez, je vous supplie, mes voeux pour l’Amerique, et l’hommage de l’estime et de l’attachement avec lesquels j’ai l’honneur d’être, Monsieur, Votre très humble et très obeissant serviteur
Le Duc DE LA Rochefoucauld
 
Notation: Lett. from Le Duc de la Rochefoucauld monday morning.
